Case: 21-50994     Document: 00516239452         Page: 1     Date Filed: 03/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     March 15, 2022
                                No. 21-50994
                                                                      Lyle W. Cayce
                            consolidated with
                                                                           Clerk
                                No. 21-51007
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Noe Diaz-Diaz,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:21-CR-447-1
                            USDC No. 4:21-CR-524-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Noe Diaz-Diaz appeals his conviction and sentence for illegal reentry
   after deportation, along with the revocation of the term of supervised release


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50994      Document: 00516239452           Page: 2   Date Filed: 03/15/2022




                                      No. 21-50994
                                    c/w No. 21-51007

   he was serving at the time of the offense. He has not briefed the validity of
   the revocation of his supervised release or the 12-month revocation sentence
   he received and has, therefore, abandoned any challenge to them. See United
   States v. Still, 102 F.3d 118, 122 n.7 (5th Cir. 1996).
          Diaz-Diaz argues that his sentence of 30 months of imprisonment and
   three years of supervised release exceeded the statutory maximum because
   the enhanced penalty provisions of 8 U.S.C. § 1326(b) are unconstitutional.
   He has filed an unopposed motion for summary disposition and a letter brief
   conceding correctly that this issue is foreclosed by Almendarez-Torres v.
   United States, 523 U.S. 224 (1998). See United States v. Pervis, 937 F.3d 546,
   553-54 (5th Cir. 2019). Diaz-Diaz states that he has raised the issue only to
   preserve it for possible further review. Because summary disposition is
   appropriate, see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.
   1969), Diaz-Diaz’s motion is GRANTED, and the district court’s
   judgments are AFFIRMED.




                                           2